Citation Nr: 1809468	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran initially claimed entitlement to service connection for PTSD, but treatment records suggest additional psychiatric diagnoses.  Thus, the Board has characterized the claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in January 2012 which addressed the Veteran's claim of service connection for PTSD.  The examiner found that his symptoms did not meet the DSM-IV diagnostic criteria for PTSD.  In a February 2015 letter, the Veteran's VA provider noted that he was diagnosed with PTSD secondary to his combat experience in Vietnam.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion is required as to whether any psychiatric disorder diagnosed during the course of the appeal is related to his active duty service.      

During the May 2017 videoconference hearing, the Veteran specifically testified that he has been receiving medical treatment for his PTSD at the Jacksonville VA Medical Center for the previous three and a half years.  Such treatment records have not been associated with the record before the Board and should be obtained on remand. See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Additionally it appears that private treatment records are also outstanding.  On January 2012 VA examination the Veteran identified that he received treatment for depression by Dr. J.M. at the Glick Family Practice in Jacksonville, Florida.  As such records are likely to contain information pertinent to the matter at hand on remand they must be sought.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associated with the record copies of all outstanding VA treatment records, to include records from the Jacksonville VA Medical Center. 

2. Obtain the names and addresses of all medical care providers who treated the Veteran for any psychiatric disability since service.  After securing the necessary releases, take all appropriate action to obtain these records, to include treatment records from Dr. JM at Glick Family Practice in Jacksonville, Florida. 

3. After the completion of the above, the AOJ should arrange for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disabilities.  The entire record, including this remand, must be reviewed by the examiner. Based on the record, the examiner should provide an opinion to the following:

(a) Identify all psychiatric disorders diagnosed since January 2010, to specifically include whether the Veteran has PTSD. 

(b) If a diagnosis of PTSD is warranted, the examiner should provide an opinion as to if it is at least as likely as not that the Veteran's PTSD is related to the Veteran's fear of hostile military or terrorist activity as a result of his service in Vietnam.

(c) For any psychiatric disability diagnosed other than PTSD during the period of the claim, is it at least as likely as not related to service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. The AOJ should then review the record and re-adjudicate the claim. If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




